DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/415185, filed on 6/25/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 15 and 19 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Allowable Subject Matter
Claims 7, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
Claim(s) 1-6, 8-10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranadive et al (US 8,516,590 B1) hereinafter Ranadive, in view of Watkins et al. (US 9027140 B1) hereinafter Watkins.
As to claim 1, Ranadive teaches an advertisement reputation server (see Fig. 2, system 102 and col. 4, lines 4-7, e.g., the system 102 determining whether a particular advertisement is malicious), comprising: a hardware platform comprising a processor and a memory; 
a network interface; and 
an advertisement reputation engine (see col. 5, lines 35-36, detection engine 206 plus reporting engine 218 plus a quarantine engine 220 plus risk assessment module 128 plus anti-malvertising module 242) comprising instructions encoded in memory to instruct the processor to: 
	receive via the network interface a plurality of advertisement instances displayed on client devices (see col. 16, lines 19-52, It is noted that crawler 1310 receives as input one or more seed URLs and extent extraction engine 1302 performs content extraction.); 
Ranadive does not explicitly teach but Watkins teaches the following limitations -
see col. 5, lines 27-60, “…in-line application malware filtering for advertising networks further includes extracting an advertising network identifier…associated with the ad content”); 
analyze one or more advertisements associated with the advertiser identifier to assign an advertiser reputation (see col. 6, lies 30-68, “CPE 110 also process the app and analyzes it, looking for undesirable content and behaviors…”); and
publish via the network interface advertisement reputation information derived from the reputation for the advertisement identifier (see col. 10, lines 5-41, e.g., “…portal 204 includes a report generation interface that shows the customer the ad content …determined to be in violation of the policy for the entity…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ranadive and Watkins before him or her, to modify the scheme of Ranadive by including Watkins. The suggestion/motivation for doing so would have been to securely present ad content to the user devices upon successful analysis of ad content based on the set security policy associated with the extracted advertiser identifier.
As to claim 15, claim 15 includes similar limitations as claim 1 and thus claim 15 is rejected under the same rationale as claim 1.
As to claim 19, Ranadive teaches a computer-implemented method of providing advertiser reputations, comprising: collecting advertisements provided by an advertising platform to client devices  (see col. 16, lines 19-52, It is noted that crawler 1310 receives as input one or more seed URLs and extent extraction engine 1302 performs content extraction.).
	Ranadive does not explicitly teach but Watkins teaches the following limitations -
	assigning an advertiser on the advertising platform a unique advertiser identifier (see col. 5, lines 27-60, “…in-line application malware filtering for advertising networks further includes extracting an advertising network identifier…associated with the ad content”); 
	providing the advertiser an advertiser reputation according to an analysis of advertisements from the advertiser (see col. 11,  lines 27-54, e.g., generation of probability score value being associated with a attribute of security policy violation); and generating a security policy based on the advertiser reputation (see col. 13, 35-55, e.g, periodically updating the report). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ranadive and Watkins before him or her, to modify the scheme of Ranadive by including Watkins. The suggestion/motivation for doing so would have been to securely present ad content to the user devices upon successful analysis of ad content based on the set security policy associated with the extracted advertiser identifier.
As to claims 2 and 16 and 20, in view of claims 1 and 15 and 19, respectively, Watkins teaches wherein the reputation engine further comprises instructions to see col. 14, lines 58-61, e.g., determining that the ad content is associated with malicious or undesirable content). 
As to claim 3, in view of claim 2, Watkins teaches wherein the reputation engine further comprises instructions to block advertisements from the malicious advertiser (see Fig. 4, step 406 and col. 15, lines 43-55, e.g., ad content being filtered or blocked based on results of the ad content analysis based on a policy). 
Claim 17 includes similar limitations as claim 3 above and thus is rejected under the same rationale as claim 3.
As to claim 4, in view of claim 1, Watkins teaches wherein the reputation engine further comprises instructions to determine that the advertiser reputation is misleading and not malicious, and to publish a security policy that does not block all advertisements from the misleading advertiser (see col. 13, lines 63-67, adjust policy not to block certain ads.). 
Claim 18 includes similar limitations as claim 4 above and thus is rejected under the same rationale as claim 4.
As to claim 5, in view of claim 1, Watkins teaches wherein the reputation engine further comprises instructions to determine that the advertiser reputation is obscene or contrary to community standards (see col. 4, lines 30-35). 
As to claim 6, in view of claim 1, Watkins teaches wherein the advertiser identifier comprises a tuple comprising a platform identifier and a platform-specific advertiser identifier (see col. 5, lines 27-31, e.g., advertising network identifier). 
As to claim 8, in view of claim 1, Watkins teaches wherein the reputation engine comprises a feature extractor to extract a plurality of features, and wherein the machine see col. 6, lines 35-46, e.g., various features triggering analysis or violations based on a policy). 
As to claim 9, in view of claim 8, Ranadive teaches a training module to train the machine learning engine on the plurality of features (see col. 17, liens 4-17). 
As to claim 10, in view of claim 1, Watkins teaches wherein the reputation engine further comprises instructions to assign an expiry to a negative advertiser reputation, and after the expiry to re-evaluate the negative advertiser reputation (see col. 13, lines 45-54, e.g. continuously updating report). 
As to claim 13, in view of claim 1, Watkins teaches wherein the reputation engine comprises instructions to analyze the one or more advertisements associated with the advertiser asynchronously with a request (see col. 14, lines 3-12). 
As to claim 14, in view of claim 1, Watkins teaches wherein the reputation engine comprises instructions to publish to a plurality of client devices a policy according to the advertiser reputation (see col. 13, lines 45-48, e.g., availability of policies through portal 204’s policy specification interface). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranadive et al (US 8,516,590 B1) hereinafter Ranadive, in view of Watkins, and further in view of Zhou et al. (US 2017/0193545 A1) hereinafter Zhou.
As to claim 11, in view of claim 1, the combination of Ranadive and Watkins does not teach explicitly but Zhou teaches wherein analyzing the one or more advertisements associated with the advertiser comprises logistic regression (see para. [0093]-[0095].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497